OPINION — AG — UPON MARRIAGE OF THE WIDOW, THERE SHALL BE "NO FURTHER PENSION PAYMENT TO ANY PERSON" AND THIS BY THE EXPRESS AND CLEAR LANGUAGE OF 47 O.S. 1961 2-306 [47-2-306](1). IT IS THE FURTHER OPINION OF THE AG, HOWEVER, THAT HE PROVISION FOR THE PAYMENT OF $10.00 A MONTH FOR EACH CHILD UNDER THE AGE OF EIGHTEEN YEARS, IS IN ADDITION TO THE BASE PENSION PLAN, AND THIS BECAUSE OF THE SEPARATION OF SUCH AMOUNT IN THE ORIGINAL PASSAGE OF THE BILL, AND THE FACT THAT HIS SUM IS AGAIN AND STILL SEPARATED FROM THE BASIC AMOUNT IN THE CURRENT STATUTE. LIKEWISE, THE LEGISLATIVE INTENT, IN OUR OPINION, IS SHOWN BY THE USE OF THE WORDS "IN ADDITION TO THE PENSION", WHICH INDICATES THAT THE LEGISLATURE DID NOT INTEND THAT UPON THE REMARRIAGE OF A WIDOW, THAT HIS $10.00 AMOUNT WOULD NO LONGER BE PAID. IT IS, THEREFORE THE OPINION OF THE AG THAT UPON REMARRIAGE OF THE WIDOW, ANY SUBSEQUENT ADOPTION OF THE SURVIVING CHILD OR CHILDREN OF A MEMBER OF THE RETIREMENT PENSION FUND BY THE AFORESAID MARRIAGE WOULD BE IMMATERIAL AS TO THE PAYMENT OF $10.00 PER MONTH PAYMENT TO CEASE, AND SUCH PAYMENT SHOULD CONTINUE TO BE PAID FOR THE SUPPORT OF THE SURVIVING CHILD OR CHILDREN TO THE "PERSON HAVING THE CARE AND CUSTODY OF SUCH CHILDREN", CONTINGENT UPON THE WIDOW BEING "ALIVE" AND WOULD CONTINUE "UNTIL EACH CHILD REACHES THE AGE OF EIGHTEEN". CITE: 47 O.S. 1961 2-306 [47-2-306] (JACK SWIDENSKY)